548 F.2d 620
AMERICAN STEEL, INC., Plaintiff-Appellant,v.CASCADE STEEL ROLLING MILLS, INC., Defendant-Appellee.
No. 75-2417.
United States Court of Appeals,Fifth Circuit.
March 10, 1977.

Gary Norton, Corpus Christi, Tex., for plaintiff-appellant.
R. W. Woolsey, Corpus Christi, Tex., for defendant-appellee.
Before JONES, WISDOM and GODBOLD, Circuit Judges.
PER CURIAM:


1
The question in this diversity action involves the reach of the Texas "long arm" statute.  The district court decided the question for the defendant and the plaintiff has appealed.  This Court is in agreement with the conclusion of the district court set forth in its opinion order dismissing the action.  American Steel, Incorporated v. Cascade Steel Rolling Mills, Inc., 425 F. Supp. 301.  The judgment of the district court is AFFIRMED.